Citation Nr: 1237020	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  11-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome as a result of exposure to herbicides.  

2.  Entitlement to service connection for hypertension as a result of exposure to herbicides.  

3.  Entitlement to service connection for diabetes mellitus, type 2 as a result of exposure to herbicides.  

4.  Entitlement to service connection for a vision disability as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for peripheral neuropathy, right upper extremity as secondary to diabetes mellitus, type 2.  

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity as secondary to diabetes mellitus, type 2.  

7.  Entitlement to service connection for peripheral neuropathy, right lower extremity as secondary to diabetes mellitus, type 2.  

8.  Entitlement to service connection for peripheral neuropathy, left lower extremity as secondary to diabetes mellitus, type 2.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1955 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in January 2011, and a substantive appeal was received in January 2011.   

In a recent decision, U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the Veteran's appealed claim for service connection for PTSD as a claim for service connection for a psychiatric disorder to include PTSD.

In the Veteran's January 2011 substantive appeal, he requested a Travel Board hearing.  He subsequently withdrew that request by way of an August 2012 correspondence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2008 correspondence, the Veteran stated that he was receiving Social Security benefits.  The Veteran's representative reiterated, in its August 2012 Informal Hearing Presentation, that the Veteran is receiving Social Security benefits; but that it is not clear whether the benefits are disability benefits or are due to age.

Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



